Exhibit 10.1

TRANSITIONAL SERVICE AND SEPARATION AGREEMENT

This Transitional Services and Separation Agreement (“Agreement”) is made as of
January 23, 2019 between BioDelivery Sciences International, Inc. (the
“Company”), and Ernest R. De Paolantonio (“De Paolantonio”). De Paolantonio and
the Company may be collectively referred to as the “parties” or individually
referred to as a “party.”

WHEREAS, De Paolantonio currently serves as the Company’s Chief Financial
Officer;

WHEREAS, in connection with De Paolantonio’s separation, the Company desires to
provide de Paolantonio with certain benefits in connection with De Paolantonio’s
eventual departure; and

WHEREAS, the parties intend that this Agreement will set out the terms of De
Paolantonio’s transition and separation from the Company and, except as
specifically provided herein, this Agreement will fully supersede and replace
any other agreements or understanding between the Company and De Paolantonio
relating to payments or benefits in connection with the ending of De
Paolantonio’s employment.

NOW, THEREFORE, in consideration of the promises and mutual covenants and
agreements herein contained, and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties agree as
follows:

1. Transition Period and Separation of Employment.

(a) De Paolantonio and the Company agree that De Paolantonio’s employment will
terminate on 5:00 p.m. on April 30, 2019 (the “Planned Separation Date”),
unless: (i) De Paolantonio resigns or (ii) De Paolantonio is terminated for
Cause (as defined in that certain October 1, 2013 letter employment agreement
(the “Employment Agreement”)). De Paolantonio’s employment may be extended by
mutual agreement of the Company and De Paolantonio if: (i) the Company notifies
De Paolantonio no later than sixty (60) days in advance of its intention to
extend the last day of employment through a communication from its Chief
Executive Officer (“CEO”) and (ii) De Paolantonio agrees in writing to such
extension, in which case, the new date agreed upon for De Paolantonio’s
separation shall be the “Extension Date”. The actual last date of De
Paolantonio’s employment, whether it is the Planned Separation Date, the
Extension Date or otherwise shall be the “Retirement Date” and the time period
between the date he enters into this Agreement and the Retirement Date shall be
referred to as the “Transition Period.” De Paolantonio shall be paid his full
compensation and participate in full benefits through the Retirement Date at the
same levels he received immediately before entering into this Agreement. For
clarity and the avoidance of doubt, De Paolantonio shall be eligible for a grant
of restricted stock units (“RSUs”) for performance in 2018 under the 2011 Equity
Incentive Plan (the “Plan”), and an award of vested Common Stock (the “LTIP
Stock”) for performance in 2018 under the Company’s Performance Long Term
Incentive Plan (the “LTIP”), with the amount of such LTIP Stock to be determined
and issued in accordance with the terms and provisions of the LTIP. In addition,
to the extent De Paolantonio remains employed under this Agreement after the
Planned Separation Date, then the Company shall reimburse De Paolantonio for his
temporary housing expenses, including an amount to gross up such reimbursements
for any income taxes imposed on such reimbursements.



--------------------------------------------------------------------------------

(b) During the Transition Period, De Paolantonio will continue to serve as the
Chief Financial Officer (or such other mutually agreeable title) on a regular
full-time basis, subject to any modification and direction as to his duties as
communicated to him by the CEO. During the Transition Period, the Company will
be conducting an active search for a new Chief Financial Officer (the
“Replacement CFO”) and De Paolantonio agrees to cooperate with the search as
requested. If the Replacement CFO commences employment prior to the Retirement
Date, De Paolantonio agrees to resign as Chief Financial Officer and serve as
Senior Advisor for the period between the Replacement CFO’s state date and the
Retirement Date, where the Company will continue to pay De Paolantonio’s salary
and provide him benefits until the Retirement Date. De Paolantonio’s duties as
Senior Advisor, as well as the location where he performs those duties, will be
determined by the CEO or such other mutually agreeable location.

(c) Following the Retirement Date, De Paolantonio shall be permitted to consult
with, be employed by, act as a director for, or otherwise be associated with,
any other business, subject in all instances to the terms of this Agreement,
that certain Confidentiality, Intellectual Property, and Non-Competition
Agreement (the “Employee Non-Competition Agreement”), by De Paolantonio in favor
of the Company.

(d) As provided by the specific terms of a Company benefit plan or as required
by law, as of the Retirement Date, all of De Paolantonio’s benefits as an
officer and employee of the Company shall terminate; provided, however, that De
Paolantonio will be entitled to any and all vested rights as of the Retirement
Date in any benefits, and to payment of his accrued but unused vacation balance,
as of December 31, 2018, plus such additional amounts as may accrue in 2019 as
of the Retirement Date in his last paycheck. Any accrued vacation balance as of
December 31, 2018 shall not be diminished for any reason other than use of
vacation. De Paolantonio will be entitled to any Company 40l(k) benefits in
accordance with the terms and conditions of the applicable Company plans (noting
that any 40l(k) deferrals and matching contributions will terminate as of the
Retirement Date in accordance with the terms and conditions of those plans).

(e) Except as amended herein, De Paolantonio’s equity interests shall continue
to be governed by the 2011 Equity Incentive Plan (the “Plan”) and his applicable
award agreements (the “Equity Documents”), as amended herein and by the Change
of Control provisions in the Employment Agreement.

2. Separation Benefits.

(a) Separation Payment. The Company shall pay De Paolantonio a one-time cash
severance payment, subject to applicable deductions and withholdings, of
$360,000.00 (the “Separation Payment”) representing one full year of his current
base salary. The Company shall pay the Separation Payment within thirty
(30) days of the Retirement Date, provided that De Paolantonio meets all of the
Conditions described in Section 2(e).

(b) 2018 Annual Bonus. De Paolantonio shall remain eligible for his 2018 annual
bonus. The total amount of the 2018 annual bonus shall be determined by the
Board of Directors (the “Board”) in its sole discretion and will be paid on the
date in 2019 upon which the Company pays 2018 annual bonuses to Company
executives.

(c) Reimbursement for Costs of Continued Health Benefits. The Company shall
reimburse De Paolantonio for the actual additional costs of continuation of De
Paolantonio’s group health and dental insurance under the Consolidated Omnibus
Reconciliation Act of 1985 (“COBRA”), at the same level in which he participated
as of the Retirement Date, for up to three (3) months following the Retirement
Date, provided that De Paolantonio shall bear full responsibility for applying
for COBRA coverage, and nothing herein shall constitute a guarantee of COBRA
continuation coverage or benefits or a guarantee of eligibility for health
benefits. Notice of COBRA continuation benefits shall be provided

 

2



--------------------------------------------------------------------------------

under separate cover. Reimbursements under this Section 2(c) shall be made on a
monthly basis beginning in the month after the Separation Payment under
Section 2(a) is paid. De Paolantonio shall not be entitled to a cash payment or
other benefit in lieu of the reimbursements provided for herein or for amounts
in excess of the actual costs of premiums for the coverages hereunder.

(d) Enhanced Equity Treatment.

(i) Stock Options. Notwithstanding anything to the contrary in the Plan or the
applicable equity award agreements, the Company shall deem De Paolantonio’s
separation from service a “Retirement” (as defined in the Plan) in order to
extend the option exercise period through the remainder of the Option Period (as
defined in the Plan) for the vested options under De Paolantonio’s October 1,
2013 Incentive Stock Option award, it being understood that any Incentive Stock
Option held by De Paolantonio shall be treated as a Nonqualified Stock Option if
exercise is not undertaken within 90 days of the Retirement Date.

(ii) Restricted Stock Units. The parties acknowledge that De Paolantonio has
been granted restricted stock units (“RSUs”) under the Plan, a portion of which
vest subject solely to the passage of time (“Time Vesting RSUs”) and a portion
of which vest based on achievement of performance metrics (“Performance Vesting
RSUs”). Subject to De Paolantonio’s service through the Retirement Date, all
Time Vesting RSUs which, by their terms, would have vested had De Paolantonio
remained in service with the Company through December 31, 2020, shall be deemed
vested as of the Retirement Date, and any Time Vesting RSUs which, by their
terms, vest following December 31, 2020 shall be deemed forfeited as of the
Retirement Date. Subject to De Paolantonio’s service through the Retirement
Date, all Performance Vesting RSU’s shall remain outstanding and eligible to
vest with respect to the Company’s performance through December 31, 2020 (which
performance shall be determined in early 2021) and, any Performance RSUs that do
not vest based upon performance through December 31, 2020 shall be forfeited.

(e) Conditions for Receiving the Separation Benefits. In order to receive the
Separation Benefits described above in Sections 2(a)-(d), De Paolantonio must
satisfy the following “Conditions”: (i) enter into and not revoke this
Agreement; (ii) remain actively employed by the Company through the Planned
Separation Date, or the Extension Date, if applicable ; provided, however, that
if De Paolantonio is terminated without Cause by the Company earlier, he shall
be entitled to the Separation Benefits; provided that De Paolantonio need only
remain active through December 31, 2018, to be eligible to receive a 2018 annual
bonus pursuant to Section 2(b); and (iii) sign and return the Supplemental
Release attached as Exhibit A within 10 days after the Retirement Date, provided
this Condition will not be required for De Paolantonio to be eligible to receive
a 2018 Annual Bonus pursuant to Section 2(b).

(f) Change of Control. In the event a Change of Control takes place (as defined
by the Employment Agreement), on or before the Retirement Date, he shall be
entitled to the “Change of Control Benefits” provided for in his Employment
Agreement, less any payments and/or benefits he is entitled to receive under
this Agreement,.

(g) Expense Reimbursement. De Paolantonio will receive payment for all approved
and outstanding expense reports owed in connection with appropriate business
expenses through the Retirement Date. All requests for reimbursements shall be
submitted no later 10 days after the Retirement Date, and reimbursements shall
be provided within thirty (30) days.

 

3



--------------------------------------------------------------------------------

3. Release of Claims.

(a) De Paolantonio Initial Release. Inconsideration of the mutual agreements and
covenants herein contained, by signing this Agreement, De Paolantonio knowingly
and voluntarily releases and forever discharges the Company and its affiliates,
subsidiaries, divisions, insurers, predecessors, successors and assigns, and
their current and former employees, attorneys, officers, directors and agents
thereof, both individually and in their business capacities, and their employee
benefit plans and programs and their administrators and fiduciaries
(collectively referred to throughout the remainder of this Agreement as “Company
Released Parties”), of and from any and all claims, known and unknown, asserted
or unasserted, which De Paolantonio has or may have against the Company or any
Company Released Parties as of the date of execution of this Agreement,
including, but not limited to: (i) any claims, whether statutory, common law, or
otherwise, arising out of the terms or conditions of his employment at the
Company; (ii) any claims, whether statutory, common law, or otherwise, arising
out of the facts and circumstances of his employment and the termination of his
employment at the Company; (iii) any claims for breach of contract, quantum
meruit, unjust enrichment, breach of oral promise, tortuous interference with
business relations, injurious falsehood, defamation, negligent or intentional
infliction of emotional distress, invasion of privacy, and any other common law
contract and tort claims; (iv) any claims for unpaid or lost benefits or salary,
bonus, vacation pay, severance pay, or other compensation; (v) any claims for
attorneys’ fees, costs, disbursements, or other expenses; (vi) any claims for
damages or personal injury; (vii) any claims of employment discrimination,
harassment or retaliation, whether based on federal, state, or local law or
judicial or administrative decision; and (viii) any claims arising under the
Fair Labor Standards Act, 29 U.S.C. § 201, et seq.; Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e, et seq. (as amended); the Civil Rights
Act of 1866, 42 U.S.C. § 1981; the Civil Rights Act of 1991, Pub. Law
No. 102-166; the National Labor Relations Act, 29 U.S.C. § 151, et seq.; the
Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Rehabilitation Act
of 1973, 29 U.S.C. § 701, et seq.; the Age Discrimination in Employment Act; the
Older Workers Benefit Protection Act; the Worker Adjustment and Retraining
Notification Act; the Americans With Disabilities Act, 42 U.S.C. § 12101, et
seq.; the Employee Retirement Income Security Act of 1974, 29 U.S.C. §1001, et
seq., the Sarbanes-Oxley Act of 2002, 18 U.S.C. §1514A, et seq., the Dodd-Frank
Wall Street Reform and Consumer Protection Act, claims under North Carolina or
other state laws, including, but not limited to, the North Carolina Retaliatory
Employment Discrimination Act, the North Carolina Persons with Disabilities
Protection Act, the North Carolina Equal Employment Practices Act, and/or any
other federal, state or local statute, law, ordinance, regulation or order, or
the common law, or any self-regulatory organization rule or regulation. The
enumeration of specific rights, claims, and causes of action being released
should not be construed to limit the general scope of the foregoing release. It
is the intent of the parties by the foregoing release, De Paolantonio is giving
up all rights, claims, and causes of actions against the Company Released
Parties which accrued prior to the Effective Date (defined below), whether or
not he is aware of them and whether or not any damage or injury has yet
occurred. This release does not include either Party’s right to enforce the
terms of this Agreement. In connection with this release provision, De
Paolantonio does not waive his right to file a charge or participate in any
investigation or proceeding of any federal, state or local governmental agency
or commission, including the Equal Employment Opportunity Commission, the
National Labor Relations Board, and the Securities and Exchange Commission, nor
does anything contained in this Agreement apply to truthful testimony in
litigation. To the extent permitted by law, De Paolantonio agrees that if such a
claim is made, De Paolantonio shall not be entitled to recover any individual
monetary relief or other individual remedies should any administrative agency
pursue any claim on his behalf. Nothing in this Agreement extinguishes any
claims De Paolantonio may have: (i) against the Company for breach of this
Agreement; (ii) against any of the Company Released Parties for any claims
arising from events that occur following the Effective Date; or (iii) related to
the Company’s obligation, if any, to indemnify De Paolantonio as an officer of
the Company, including under any directors’ and officers’ liability policy
maintained by the Company.

 

4



--------------------------------------------------------------------------------

(b) Company Initial Release. In consideration of the mutual agreements and
covenants herein contained, by signing this Agreement, the Company knowingly and
voluntarily releases and forever discharges De Paolantonio, his affiliates, and
his attorneys and representatives (collectively referred to throughout the
remainder of this Agreement as “De Paolantonio Released Parties”), of and from
any and all claims, known and unknown, asserted or unasserted, which the Company
has or may have against De Paolantonio or any De Paolantonio Released Parties as
of the date of execution of this Agreement, including, but not limited to,
(i) any claims, whether statutory, common law, or otherwise; (ii) any claims for
breach of contract, breach of fiduciary duty, conversion, quantum meruit, unjust
enrichment, breach of oral promise, tortuous interference with business
relations, injurious falsehood, defamation, and any other common law contract
and tort claims; (iii) any claims for attorneys’ fees, costs, disbursements, or
other expenses; and (vi) any claims for damages; provided, however, that
expressly excluded from such released claims are (A) claims arising out of De
Paolantonio’s capacity as an officer or employee of the Company for fraud,
criminal acts, intentional misconduct or actively concealed grossly negligent
acts, and (B) any claims relating specifically to De Paolantonio’s actions or
omissions as a director of the Company. The enumeration of specific rights,
claims, and causes of action being released should not be construed to limit the
general scope of the foregoing release. It is the intent of De Paolantonio and
the Company that by the foregoing release, the Company is giving up all rights,
claims, and causes of actions against the De Paolantonio Released Parties which
accrued prior to the effective date hereof, whether or not he is aware of them
and whether or not any damage or injury has yet occurred. This release does not
include either Party’s right to enforce the terms of this Agreement. Nothing in
this Agreement extinguishes any claims the Company may have: (i) against De
Paolantonio for breach of this Agreement or the Supplemental Release Agreement;
or (ii) against any of the De Paolantonio Released Parties for any claims
arising from events that occur following the Effective Date.

(c) Supplemental Release. Additionally, on the Retirement Date, or within ten
(10) days thereafter, De Paolantonio and the Company agree to execute and
deliver to the other party a Supplemental Release Agreement in the form attached
as hereto as Exhibit A containing a general release of claims co-extensive and
substantially similar with the release set forth above to include a release of
all claims through and including the Retirement Date.

4. Affirmations. De Paolantonio hereby affirms, represents and warrants:

(a) he has not filed, caused to be filed, or presently is a party to any claim
against any Company Release Party;

(b) except for the payments and benefits provided for in this Agreement, he has
been paid and/or has received all compensation, wages, bonuses, commissions,
and/or benefits to which De Paolantonio may be entitled;

(c) he has been granted and received any and all leaves (paid or unpaid) to
which he may have been entitled during his employment, including any leave to
which he was entitled under the Family and Medical Leave Act or local leave or
disability accommodation laws;

(d) he has no known workplace injuries or occupational diseases;

(e) he has not been retaliated against for reporting any allegations of
wrongdoing by any Released Party, including any allegations of corporate fraud;

 

5



--------------------------------------------------------------------------------

(f) this Agreement states fully all agreements, understandings, promises, and
commitments as between himself and the Company relating to the termination of De
Paolantonio’s employment;

(g) in deciding to sign this Agreement, he has not relied on any
representations, statements, agreements, understandings, promises, or
commitments that are not expressly set forth in this Agreement;

(h) he has reviewed this Agreement in its entirety;

(i) he has been afforded at least twenty-one (21) calendar days within which to
consider this Agreement and that he has, by this Agreement, been advised in
writing to consult with legal counsel before signing this Agreement;

(j) should he choose to sign this Agreement before the expiration of twenty-one
(21) days, or choose not to consult legal counsel, he does so freely and
knowingly, and waives any and all claims that such action or inaction would
affect the validity of this Agreement; and

(k) any changes to this Agreement, whether material or immaterial, do not
restart the twenty-one (21) day period.

5. Nondisparagement. Neither Company nor De Paolantonio shall make or endorse
any disparaging, derogatory, adverse, and/or otherwise negative remarks and/or
statements (whether oral, written, or otherwise) concerning the other party or
the Company’s products, current or former officers, directors, partners,
shareholders, investors, business partners or employees. These non-disparagement
obligations shall not in any way affect either party’s obligation to provide
truthful information as required by law.

6. No Modifications; Entire Agreement. This Agreement cannot be changed or
terminated orally, and no modification or waiver of any of the provisions of
this Agreement will be effective unless it is in writing and signed by both
parties. This Agreement sets forth the entire and fully integrated understanding
between the parties, and there are no representations, warranties, covenants or
understandings, oral or otherwise, that are not expressly set out herein;
provided that the Employee Non-Competition Agreement, the Change in Control
provisions in the Employment Agreement (as amended herein), and the Equity
Documents shall remain in full force and effect. The parties acknowledge that,
in deciding to enter into this Agreement, they have not relied upon any
statements not written in this Agreement.

7. Enforcement

(a) Governing Law; Jurisdiction. This Agreement shall be construed, interpreted,
and governed in accordance with and by North Carolina law. Any and all claims,
controversies, and causes of action arising out of this Agreement, whether
sounding in contract, tort, or statute, shall be governed by the laws of the
State of North Carolina, including its statutes of limitations, without giving
effect to any North Carolina conflict-of-laws rule that would result in the
application of the laws of a different jurisdiction.

 

6



--------------------------------------------------------------------------------

8. Revocation. De Paolantonio may revoke this Agreement for a period of seven
(7) calendar days following the day he executes this Agreement (the “Revocation
Period”). In order to revoke this Agreement, De Paolantonio must state his
desire to revoke in writing and e-mail said writing to Lauren Kiser at
lkiser@bdsi.com on or before the seventh (7th) day after execution.
Additionally, a confirmation of said revocation must be mailed, post-marked on
or before the seventh day after execution, to Lauren Kiser at 4131 ParkLake
Avenue, Ste. 225, Raleigh, North Carolina 27612. This Agreement shall become
effective on the first day following the expiration of the Revocation Period
(the “Effective Date”).

9. Section 409A of the Internal Revenue Code.

(a) Parties’ Intent. The parties intend that all payments or benefits hereunder
shall either qualify for an exemption from or comply with the applicable rules
governing non-qualified deferred compensation under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), and the regulations thereunder
(collectively, “Section 409A”) and all provisions of this Agreement shall be
construed in a manner consistent with such intention. If any provision of this
Agreement (or of any award of compensation, including equity compensation or
benefits) would cause De Paolantonio to incur any additional tax or interest
under Section 409A, the Company shall, upon the specific request of De
Paolantonio , use its reasonable business efforts to in good faith reform such
provision to be exempt from, or comply with, Code Section 409A; provided, that
to the maximum extent practicable, the original intent and economic benefit to
De Paolantonio and the Company of the applicable provision shall be maintained,
and the Company shall have no obligation to make any changes that could create
any material additional economic cost or loss of material benefit to the
Company.

(b) Release Requirement. If a payment that is deferred compensation subject to
Section 409A is subject to satisfaction of a release requirement and the period
for satisfying the release requirement begins in one calendar year and ends in
the following calendar year (the “Release Satisfaction Period”), then any amount
becoming payable during the Release Satisfaction Period shall not be paid until
the later calendar year.

(c) Separation from Service. A termination of employment or separation from
service shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of any amounts or benefits that
constitute nonqualified deferred compensation within the meaning of Section 409A
upon or following a termination of employment or separation from service unless
such termination also constitutes a “Separation from Service” within the meaning
of Section 409A and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment,” “separation from
service” or like terms shall mean Separation from Service.

(d) Delayed Distribution to Specified Employees. If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that a delay in
benefits provided under this Agreement is necessary to comply with Code
Section 409A(A)(2)(B)(i) since De Paolantonio is a Specified Employee
thereunder, then any post separation payments and any continuation of benefits
or reimbursement of benefit costs provided by this Agreement, and not otherwise
exempt from Section 409A, shall be delayed for a period of six (6) months
following the date of De Paolantonio’s Separation from Service (as defined by
Section 409A) (the “409A Delay Period”). In such event, any post separation
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to De Paolantonio during the
409A Delay Period shall not commence until, and shall be made to De Paolantonio
in a lump sum cash amount on the first business day after the date that is six
(6) months following De Paolantonio’s Separation from Service and in such event
the initial payment shall include a catch-up amount covering amounts that would
otherwise have been paid during the six-month period following De Paolantonio’s
Separation from Service.

 

7



--------------------------------------------------------------------------------

10. Defend Trade Secrets Act. Pursuant to the federal Defend Trade Secrets Act
of 2016, De Paolantonio shall not be held criminally or civilly liable under any
federal or state trade secret law for the disclosure of a trade secret that
(a) is made (i) in confidence to a federal, state, or local government official,
either directly or indirectly, or to an attorney; and (ii) solely for the
purpose of reporting or investigating a suspected violation of law; or (b) is
made in a complaint or other document filed in a lawsuit or other proceeding, if
such filing is made under seal.

11. Miscellaneous.

(a) If any portion or provision of this Agreement (including, without
limitation, any portion or provision of any section of the Employee
Non-Competition Agreement) shall to any extent be declared illegal or
unenforceable by a court of competent jurisdiction, then the remainder of this
Agreement, or the application of such portion or provision in circumstances
other than those as to which it is so declared illegal or unenforceable, shall
not be affected thereby, and each portion and provision of this Agreement shall
be valid and enforceable to the fullest extent permitted by law.

(b) The Parties agree that the failure of a party at any time to require
performance of any provision of this Agreement shall not affect, diminish,
obviate or void in any way the party’s full right or ability to require
performance of the same or any other provision of this Agreement at any time
thereafter.

(c) This Agreement shall inure to the benefit of and shall be binding upon De
Paolantonio, his heirs, administrators, representatives, and executors, and upon
the successors and assigns of the Company. De Paolantonio may not (except by
operation of law upon his death) assign or delegate his rights or obligations
under this Agreement without the written consent of the Company. The Company’s
payment obligations to De Paolantonio set forth in Section 2 shall survive his
death or disability prior to the Retirement Date and, in the event of his death,
will be paid to his heirs and assigns as applicable.

(d) The headings of the paragraphs of this Agreement are for convenience only
and are not binding on any interpretation of this Agreement.

(e) This Agreement may be executed in any number of counterparts. PDF and
facsimile signatures shall have the same legal effect as originals.

DE PAOLANTONIO ACKNOWLEDGES THAT HE HAS HAD OVER TWENTY-ONE (21) CALENDAR DAYS
TO CONSIDER THIS AGREEMENT WHICH CONTAINS A GENERAL RELEASE AND HAS BEEN ADVISED
TO CONSULT WITH AN ATTORNEY PRIOR TO HIS SIGNING OF THIS AGREEMENT AND GENERAL
RELEASE

HAVING ELECTED TO EXECUTE THIS AGREEMENT, TO FULFILL THE PROMISES AND TO RECEIVE
THE SUMS AND BENEFITS CONTAINED HEREIN, DE PAOLANTONIO FREELY AND KNOWINGLY, AND
AFTER DUE CONSIDERATION, ENTERS INTO THIS AGREEMENT INTENDING TO WAIVE SETTLE
AND RELEASE ALL CLAIMS HE HAS OR MIGHT HAVE AGAINST THE COMPANY.

The parties have executed this Agreement as of the dates set forth below.

 

8



--------------------------------------------------------------------------------

BIODELIVERY SCIENCES
INTERNATIONAL, INC. By:   /s/ Herm Cukier Its:   Chief Executive Officer Date:  
January 25, 2018

 

/s/ Ernest R. De Paolantonio Ernest R. De Paolantonio Date:   January 23, 2018

 

9



--------------------------------------------------------------------------------

Exhibit A

Supplemental Release

As a conditions of receiving the benefits as set forth in the Transitional
Services and Separation Agreement, dated January 23, 2019 (the “Agreement”)
between Ernest R. De Paolantonio and BioDelivery Sciences International, Inc.
(the “Company”), Mr. De Paolantonio and the Company hereby extends Section 3 of
the Agreement (“Release of Claims”) to any claims that may have arisen between
the date Mr. De Paolantonio and the Company entered into the Agreement and their
signature dates below. This Supplemental Release must be entered into within ten
(10) days after the Retirement Date (as that term is defined in the Agreement).

 

 

 

     

 

Ernest R. De Paolantonio     Date

 

BioDelivery Sciences International, Inc     Date: ______________________  

 

   

 

   